DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/05/2022. Claims 1-19 and 25-31 are cancelled. Claims 32-34 are new. Claims 20-24 and 32-34 are subject to examination hereinbelow.  

Allowable Subject Matter
Claims 20-24 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 20 is allowable because it positively recites determining a first lung impedance before a sleep session, determining a second lung impedance after a sleep session, and determining a pulmonary edema and/or pulmonary congestion from the difference in the impedances.
Min teaches taking a first lung impedance during a patient’s sleep and a second lung impedance before or after the sleep session, and determining pulmonary edema from a difference in impedance while the patient is asleep and before or after a sleep session [0056, 0059]. However, Min does not teach determining a pulmonary edema from a difference in lung impedances taken from before and after a sleep session.
Claims 21-24 and 32-34 are allowed for depending from the allowable subject matter of claim 20.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791